Citation Nr: 0506710	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date than March 6, 2003, 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1951 to 
September 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran entitlement to a 
TDIU effective March 6, 2003.  


FINDINGS OF FACT

1.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to March 6, 2003, the effective date assigned 
for the service-connected dysthymic disorder.  

2.  The evidence does not show that the  veteran's service-
connected right wrist fracture, rated as 50 percent 
disabling, precluded employment prior to March 6, 2003.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to March 6, 2003, for TDIU.  38 U.S.C.A. § 5110 (West. 
2002); 38 C.F.R. §§ 3.400, 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In a June 2001 rating decision, the RO granted the veteran an 
increased rating for his right wrist fracture to 50 percent 
effective January 12, 2001.  

In a March 2002 letter, Dr. D.M. commented that the veteran 
was seen for a follow-up of the right wrist, and wrote that 
the veteran could not do his work as a semi-truck driver, and 
loader and unloader.  

On April 1, 2002, the veteran filed a claim for TDIU.  He 
indicated that he had retired in September 1987 because he 
could no longer handle the physical requirements of driving a 
semi-trailer, and could no longer load and unload trucks, 
which was part of his job.  He stated that lifting and 
driving became a physical impossibility with a fused wrist.  

In a May 2002 letter, Dr. K.S. wrote that he did not believe 
the veteran was capable of carrying out the task required of 
a tractor-trailer driver, either driving the vehicle or 
loading/unloading.  He wrote that the veteran had undergone 
surgery on both wrists in the past, and might very well 
require more extensive surgery in the future.  

In a June 2002 Social and Industrial Survey, a VA clinical 
social worker wrote that the veteran led a very full and 
active life with a number of volunteer activities including 
AA, church, VFW, political labor activities and writing op-ed 
articles.  
She stated that the veteran led a very full life, and while 
he most likely was not able to drive a truck due to his 
arthritic condition, he was capable of working in a position 
that would not require physical labor.  The veteran stated 
that he retired in 1987 from being a truck driver due to his 
bad back.  The social worker opined that the veteran's 
industrial impairment was moderate with no social impairment.  

In a July 2002 rating decision, the RO denied a TDIU.  

In a statement received on March 6, 2003, the veteran's 
representative requested a reconsideration of the July 2002 
rating decision denying a TDIU.  The representative submitted 
a VA psychological report dated January 2003.  The report 
concluded that the veteran had anxiety disorder, not 
otherwise specified, and assigned a GAF reading of 50.  

In an April 2003 rating decision, the RO denied the veteran's 
claim for a TDIU, determining that the evidence submitted was 
not new and material.  

In a November 2003 decision, a decision review officer (DRO) 
at the RO granted the veteran a TDIU effective March 6, 2003.  
In the same rating decision, the DRO granted service 
connection for dysthymic disorder, with an evaluation of 70 
percent, effective March 6, 2003.  

In an April 2004 statement, the veteran contended that the 15 
minutes he spent with the VA social worker could not be 
called a credible psychological evaluation.  He requested 
payment for the period from June 10, 2002, to March 6, 2003.  

At the veteran's January 2005 hearing, his representative 
contended that the veteran should have been given a 
psychological examination before his claim was originally 
denied in July 2002.  The veteran requested an effective date 
of June 2002, the date of evidence of unemployability, or the 
date of the industrial survey.  See January 2005 hearing 
transcript, page 4.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the March 2004 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Pertinent Law and Regulations

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The Court of Appeals for Veterans Claims (Court) has 
determined that a TDIU award is an award of  increased 
disability compensation for purposes of assigning  an 
effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased  
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that: (a)  
Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor; (b)(2).  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110.

The regulation provides that except as provided in paragraph 
(o)(2) of this section, the effective date in an increase 
will be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(2004); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2004).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2004).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to the service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

Analysis

In November 2003, the RO granted the veteran a TDIU, 
effective March 6, 2003.  The veteran claims that he is 
entitled to an effective date earlier than that.  

The RO's November 2003 assignation of March 6, 2003, as the 
effective date for a TDIU was predicated on the fact that in 
the same rating decision, it also granted a 70 percent rating 
for the veteran's dysthymic disorder with the same effective 
date.  The issue of an earlier effective date for the grant 
of service connection for dysthymic disorder is not before 
the Board.  As such, when the claim for an earlier effective 
date for a TDIU is considered on a schedular basis pursuant 
to 38 C.F.R. § 4.16(a), the veteran is precluded from an 
earlier effective date as a matter of law.  It is noted that 
before March 6, 2003, the veteran was only in receipt of a 50 
percent rating for his right wrist fracture.  The veteran did 
not meet the percentage requirements under 38 C.F.R. 
§ 4.16(a) (two service-connected disabilities with one 
disability rated at 40 percent or more) until March 6, 2003, 
when he was granted service connection for his psychiatric 
disability and assigned a 70 percent rating.  

When the claim for an earlier effective date for a TDIU is 
considered on an extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b), the veteran's claim still must be denied.  
Pursuant to Muehl v. West, 13 Vet. App. 159, 161 (1999), the 
July 2002 rating decision denying a TDIU did not become 
final.  This is because in March 2003 (within one year of the 
July 2002 rating decision), the veteran's representative 
requested reconsideration of the July 2002 decision, and 
submitted a VA psychological report dated January 2003 which 
discussed the veteran's employability.  

However, at the time of the July 2002 rating decision, the 
veteran was not service-connected for a psychiatric 
disability, so to be assigned an effective date between April 
2, 2002 (date that the claim for TDIU was received) and March 
6, 2003, the evidence would have to show that the veteran was 
unemployable because of his service-connected right wrist 
fracture, rated as 50 percent disabling.  Although Dr. K.S. 
wrote in May 2002 that the veteran was not capable of 
carrying out the task required of a tractor-trailer driver 
(the veteran's previous form of employment), he noted that 
the veteran had undergone surgery on both wrists, and did not 
comment on whether the veteran was unemployable solely due to 
his service-connected right wrist disability.  

Also, while it is true that Dr. D.M. opined in March 2002 
that the veteran could not do his work as a semi-truck driver 
and loader and unloader because of his right wrist, he did 
not comment on whether the veteran was capable of working in 
another position.  To that end, more weight is assigned to 
the opinion from the social worker who conducted the June 
2002 VA Social and Industrial Survey.  She opined that the 
veteran's industrial impairment was only moderate, and that 
he was capable of working in a position that did not require 
physical labor.  Based on the opinion from the June 2002 VA 
Social and Industrial Survey, a TDIU is not warranted on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

Although the veteran's representative asserted at the hearing 
(page 3) that an earlier effective date should be assigned 
pursuant to Norris v. West, 12 Vet. App. 413, 421 (1999), the 
Board finds that the Norris case is inapplicable to the 
specific circumstances of this case.  The Norris case held 
that in a claim for an increased rating, where there was 
evidence of current service-connected unemployability, and 
the veteran's schedular rating met the minimum criteria of 
38 C.F.R. § 4.16(a), then VA must consider the claim of a 
reasonably raised claim for a TDIU rating.  Norris at 421.  
However, in the veteran's case, he did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a) until March 6, 2003, the date 
from which he is seeking an earlier effective date.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the veteran's claim of an earlier effective date 
than March 6, 2003, for a TDIU must be denied.  


ORDER

An effective date earlier than March 6, 2003, for a TDIU is 
denied.  



	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


